 

EXHIBIT 10.22

 

FIRST AMENDED PREFERRED

PARTICIPATION AGREEMENT

 

This FIRST AMENDED PREFERRED PARTICIPATION AGREEMENT (this “First Amended
Agreement”) is entered into as of November 1, 2013 (“Effective Date”), by and
between Interleukin Genetics, Inc., a Delaware corporation with an address of
135 Beaver Street, Waltham, MA 02452, (“Interleukin”), and Renaissance Health
Service Corporation, and on behalf of its affiliates, with its principal place
of business at 4100 Okemos Road, Okemos, Michigan 48864, (collectively, “RHSC”).
Interleukin and RHSC may be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, Interleukin is the owner of or otherwise controls certain patents and
technology related to its proprietary Tests (defined below) that may be used for
the identification of persons at risk for developing periodontal disease; and

 

WHEREAS, RHSC desires to utilize the Tests in conjunction with dental benefit
plans it offers and/or administrates to identify individual periodontal disease
and tooth loss risk patterns in RHSC Customers; and WHEREAS, the Parties
previously entered into an initial Preferred Participation Agreement, which
established terms for the provision of the Tests to RHSC Customers and the
associated payment to Interleukin by RHSC for such Tests, which initial
Preferred Participation Agreement had an effective date of February 25, 2013
(the “Initial Preferred Participation Agreement”); and

 

WHEREAS, the Parties now desire to amend and restate the terms of that Initial
Preferred Participation Agreement, as set forth in this First Amended Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree to enter into this First Amended Agreement.

 

SECTION 1

DEFINITIONS

 

Whenever used in this First Amended Agreement with an initial capital letter,
the following terms defined in this Section 1 shall have the meanings specified.

 

1.1“Affiliate” means, with respect to any person or entity, any other person or
entity which controls, is controlled by, or is under common control with such
person or entity. An entity shall only be deemed an Affiliate for the period
that such control exists. For purposes of this definition, the following
entities shall be deemed “Affiliates” of RHSC as of the Effective Date: Delta
Dental Plan of Michigan, Inc.; Delta Dental Plan of Ohio, Inc.; Delta Dental
Plan of Indiana, Inc.; Delta Dental of Tennessee; Delta Dental Plan of New
Mexico, Inc.; Delta Dental of Kentucky, Inc.; Delta Dental of North Carolina;
Delta Dental Plan of Arkansas, Inc.; Renaissance Life & Health Insurance Company
of America; and, Renaissance Health Insurance Company of New York. The Parties
acknowledge and agree that RHSC may subsequently acquire or otherwise affiliate
with one or more additional entities involved in the sale and/or administration
of dental benefit plans and that such additional entity shall constitute an
“Affiliate” within the meaning of this definition provided the entity controls,
is controlled by, or is under common control by RHSC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

 

 

1.2“Applicable Laws and Standards” means all laws, rules, regulations, and
licensing requirements that are now or hereafter promulgated by any local,
state, and federal governmental authority or agency that governs or applies to
their respective duties and obligations hereunder and with any and all rules
and/or standards that are now or hereafter promulgated by any accrediting or
administrative body that governs or applies to their respective duties and
obligations hereunder.

 

1.3“Beneficial Use” means that reimbursement for selected preventive and
therapeutic procedures for a specific patient in the covered group beyond the
standard coverage in the plan are guided in part by results of the Test.

 

1.4“Client” means an organization or corporation that purchases dental benefit
policies on behalf of its employees or members. “Client” may also include an
individual who purchases a dental benefit policy from an Affiliate of RHSC.

 

1.5“Clinical Information” means all relevant medical information associated with
each Sample.

 

1.6“Confidential Information” means all information designated confidential or
proprietary by a Party, or that otherwise should be reasonably understood from
the nature of the information itself or the circumstances of such information’s
disclosure to be confidential, whether written, oral or otherwise, and
including, but not limited to, know-how or other information, whether or not
patentable, regarding a Party’s technology, products, business information or
objectives that are designated or marked as “CONFIDENTIAL” or orally or visually
identified as “CONFIDENTIAL” and confirmed as such in writing within thirty (30)
days after such disclosure.

 

1.7“Customer” means any person who receives dental benefits from a policy issued
by an Affiliate of RHSC or is covered by a self-funded dental benefits plan
administered by an Affiliate of RHSC and that reimburses for the Licensed
Product, whether as part of an employer group or via an individual policy.

 

1.8“RHSC Entity” means any of the RHSC Affiliate member companies, as defined
herein.

 

1.9“Dentist” means a doctor of dentistry duly licensed and qualified under the
applicable laws of the jurisdiction where services are being rendered and who
has executed a Participating Dentist Agreement with an Affiliate of RHSC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

 

 

1.10“Kit” means the package containing the needed sampling materials, consent
forms and other needed information to permit the collection of a Sample.

 

1.11“Licensed Product” means any Test that uses, incorporates, is comprised of,
or contains a Licensed Technology.

 

1.12“Licensed Technology” means any technology or intellectual property
controlled by Interleukin at any time during the Term that is related to the
Genetic Risk Assessment Test for periodontal disease, including various versions
of PST®.

 

1.13“Processed Test” means a Test performed on a Sample that has been processed
by Interleukin or its agent or contractor under this First Amended Agreement and
the subsequent reporting of the results of such Test.

 

1.14“Reimbursement Code” means the American Dental Association Code on Dental
Procedures and Nomenclature (CDT) procedure code by which the Tests are
referenced by Dentists for reimbursement, as may be amended (currently 0421).

 

1.15“Sample” means genetic information collected from Customers on properly
stored cheek swabs or other materials provided to Interleukin by a Dentist or a
Customer under this First Amended Agreement.

 

1.16“Territory” means any state or jurisdiction in which RHSC and/or its
applicable affiliate is licensed or otherwise authorized to sell or administer
dental benefit programs, whether group or individual and whether insurance or
administrative services only.

 

1.17“Test” means proprietary multi-locus single nucleotide polymorphism(s)
(“SNPs”) genetic risk assessment tests for periodontal disease and tooth loss
including Interleukin’s PST® tests, including as any such Test may be altered,
improved or otherwise modified by Interleukin and/or its agents, without
limitation.

 

SECTION 2

PRICING AND REIMBURSEMENT

 

2.1Preferred Pricing Terms.

 

(a)        During the Term (as defined in Section 7.1) of this First Amended
Agreement and subject to Sections 2.1(b) and 2.1(c), Interleukin agrees that it
shall provide the following initial reimbursement pricing for the Processed
Tests for Customers: $[***] per Processed Test (“Preferred Pricing”). The
Preferred Pricing may be amended upon mutual written agreement of Interleukin
and RHSC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

 

 

(b)        Interleukin agrees that, so long as RHSC and its Affiliates comply
with the terms and conditions of this First Amended Agreement, Interleukin shall
provide the Preferred Pricing detailed in Section 2.1(a). In the event that
Interleukin negotiates pricing for the Processed Test relative to any third
party that is more favorable than the Preferred Pricing, Interleukin shall also
extend the more favorable pricing to RHSC and its Affiliates. The Parties agree
that RHSC and its Affiliates shall thus always be offered during the term of
this First Amended Agreement the lowest market price offered by Interleukin to
any person or party, without limitation, relative to the Processed Test, whether
the Preferred Pricing or a lower market price.

 

(c)        RHSC and its Affiliates will continue to receive the Preferred
Pricing (or any lower market price as set forth above in Section 2.1(b)) during
the Term, as defined below, only for so long as the following milestones are
satisfied (“Preferred Pricing Milestones”):

 

(i)        Affiliates of RHSC continue to (a) work to develop and to offer
dental benefit plans for which a significant portion of employees of RHSC’s
Affiliates’ Clients are eligible that provides for Beneficial Use of the Test
and full reimbursement (at the prices herein) of the Tests (the “Reimbursement
Plan”) and (b) exercise their commercially-reasonable best efforts to maximize
the number of Customers that offer a Reimbursement Plan.

 

(ii)        RHSC and its Affiliates are not incorporating in a Reimbursement
Plan any third party’s test technology for stratifying preventive care needs
during the Term.

 

2.2Reimbursement for Tests. Unless prohibited by applicable state or federal
law, RHSC will, using the Reimbursement Code, reimburse Interleukin for each
Processed Test. All payments shall be made by RHSC within thirty (30) days after
the end of each calendar month commencing with the calendar month in which the
first Processed Test is completed. All payments shall be made by wire transfer
in accordance with instructions given to RHSC in writing from time to time by
Interleukin.

 

2.3Overdue Payments. Any payments not made by RHSC within the time period set
forth in this Section shall bear interest at a rate of one percent (1%) per
month from the due date until paid in full; provided that, in the case of audit
adjustments pursuant to Section 4 of this First Amended Agreement, such interest
shall only be payable to the extent of underpayments in excess of ten percent
(10%).

 

2.4Taxes. Any payments made by RHSC under this First Amended Agreement shall be
free and clear of any taxes, duties, levies, fees or charges that may be owed by
RHSC, and such amounts shall be the sole responsibility of RHSC and be paid
pursuant to any Applicable Laws and Standards, including, but not limited to,
United States federal, state or local tax law (“Taxes”). Upon either Party’s
request, the other Party shall submit to the requesting Party reasonable proof
of payment of the Taxes to the proper authority, together with an accounting of
the calculations of such Taxes, within ten (10) days after such request. The
Parties will cooperate reasonably in completing and filing documents required
under the provisions of any Applicable Laws and Standards in connection with
making any required tax payment, or in connection with any claim to a refund of
or credit for any such payment.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

 

 

SECTION 3

OBLIGATIONS OF THE PARTIES

 

3.1           RHSC. In order to receive Preferred Pricing (or any lower market
price as set forth above in Section 2.1(b)) under this First Amended Agreement,
RHSC agrees to:



(a)        reimburse Interleukin for Processed Tests in accordance with Section
2 of this First Amended Agreement;

 

(b)        work to develop Customer dental benefits plans that offer the Test to
Customers (“Policies”), consistent with Applicable laws and Standards;

 

(c)        make commercially-reasonable best efforts to implement and begin to
sell the Policies to potential Customers; and

 

(d)        make commercially-reasonable best efforts to sell Policies to
Customers.

 

3.2Submission of Samples. Unless prohibited by Applicable Laws and Standards,
Customers obtaining Tests directly from Interleukin or from Dentists using the
Test in their practice for Customers will submit Samples and Clinical
Information to Interleukin, as needed. RHSC acknowledges and agrees that
Interleukin may, in Interleukin’s reasonable discretion, require that the
Dentists undertake certain activities and procure certain signed documents from
Customers before processing any Tests.

 

3.3Processed Tests. Unless prohibited by Applicable Laws and Standards,
Interleukin or designees will process and report to the individual submitting a
sample, and/or a requesting Dentist, the Test results of a Sample within ten
(10) business days of receipt of such Sample.

 

3.4Test Results. Customers will be given the opportunity to have the outcome
results of their Test communicated to RHSC for the purpose of becoming
potentially eligible for increased preventive care coverage from an Affiliate of
RHSC. RHSC agrees that Interleukin Genetics shall send no genetic information to
RHSC without the prior consent of any Customers, as provided for by Applicable
Laws and Standards.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

 

 

3.5Identification of Customers. RHSC and Interleukin or its designees shall
install, at RHSC’s expense, the appropriate systems and communications necessary
to permit Interleukin or its designees to identify Customers, consistent with
Applicable Laws and Standards.

 

3.6Compliance with Law. Both Parties and their Affiliates shall comply with
applicable statutory and regulatory requirements, including but not limited to
those relating to confidentiality of Customers’ protected health information.

 

3.7Confidential Information. Any Confidential Information disclosed by a Party
(the “Disclosing Party”) to another Party (the “Receiving Party”) pursuant to
this First Amended Agreement shall be protected by the Receiving Party using the
same degree of care as the Receiving Party uses to protect its own confidential
information of a like nature, but no less than a reasonable degree of care, to
prevent unauthorized use or disclosure of the Confidential Information. The
Receiving Party shall not use any Confidential Information of the Disclosing
Party without the written consent of the Disclosing Party, except as permitted
under this First Amended Agreement. Notwithstanding the foregoing, the Receiving
Party may only disclose and disseminate Confidential Information of the
Disclosing Party to those of its employees or contractors who have a bona fide
need to know for the purposes of this First Amended Agreement, provided such
employees or contractors have been advised of the confidential nature of such
information and are bound by an obligation of confidentiality substantially
similar to the confidentiality obligations in this First Amended Agreement. The
Receiving Party's obligations of confidentiality will continue during the Term
and for a period of five (5) years from the termination date of this First
Amended Agreement unless a longer period is otherwise agreed to by the Parties.
Promptly following the termination date, the Receiving Party shall return all
Confidential Information to the Disclosing Party. The Receiving Party will have
no obligations under this Section with respect to information which:

 

(a)was known to it prior to receipt hereunder, as demonstrated by written
records; or

 

(b)at the time of disclosure was generally available to the public, or which
after disclosure becomes generally available to the public through no action or
inaction attributable to the Receiving Party; or

 

(c)is hereafter made available to the Receiving Party for use or disclosure from
any third party having a right to do so; or

 

(d)is independently developed by the Receiving Party, as demonstrated by written
records; or

 

(e)the Receiving Party is required to divulge either by a court of law or in
order to comply with any federal, national, state, provincial or local law or
regulation (after providing the Disclosing Party with reasonable notice of such
requirement and with an opportunity to oppose or limit such disclosure or to
obtain a protective order).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

 

 

This Section 3.7 shall survive the expiration or termination of this First
Amended Agreement.

 

3.8NO WARRANTY TO RHSC. FOR AVOIDANCE OF DOUBT, INTERLEUKIN MAKES NO
REPRESENTATIONS OR WARRANTIES TO RHSC, AND RHSC MAY NOT MAKE ANY REPRESENTATIONS
OR WARRANTIES ON BEHALF OF INTERLEUKIN, WITH RESPECT TO THE TESTS OR SERVICES.

 

SECTION 4

MAINTENANCE OF RECORDS

 

4.1Records; Audit Rights. Both Parties shall keep and maintain, and shall
require their respective Affiliates and agents to keep and maintain accurate and
complete books and records in connection with the reimbursement of Processed
Tests hereunder, as are necessary to allow the accurate calculation consistent
with generally accepted accounting principles of the payments due to Interleukin
under this First Amended Agreement. Either Party has the right to engage an
independent certified public accounting firm reasonably acceptable to the other
Party, at such Party’s own expense. Such firm shall have the right to examine
the relevant books and records of the audited Party as may be reasonably
necessary to determine and/or verify the amount of payments due hereunder. Such
examination shall be conducted, and each Party shall make its records available,
during normal business hours upon at least thirty (30) days prior written
notice, which shall take place at the facility(ies) where such records are
maintained. Such audit rights shall not be exercised by either Party more than
once per calendar year. Each such audit shall be limited to pertinent books and
records for any year ending not more than twenty four (24) months prior to the
date of request; provided, that, neither Party shall be permitted to audit the
same period of time more than once. The independent accounting firm will prepare
and provide to each Party a written report stating whether the reports submitted
and payments made are correct or incorrect and the specific details concerning
any discrepancies and may not reveal to either Party any information learned in
the course of such audit other than the amount of any such discrepancies. Both
Parties agree to hold in strict confidence all information disclosed to it,
except to the extent necessary for either Party to enforce its rights under this
First Amended Agreement or if disclosure is required by Applicable Laws and
Standards.

 

4.2Audit Adjustments. In the event there was an underpayment by RHSC hereunder,
RHSC shall promptly (but in no event later than thirty (30) days after RHSC’s
receipt of the independent auditor’s report) make payment to Interleukin of any
additional amounts due. In the event that there was an overpayment by RHSC
hereunder, Interleukin shall promptly (but in no event later than thirty (30)
days after Interleukin’s receipt of the independent auditor’s report) refund to
RHSC the excess amount. Receipt of any such independent auditor’s report shall
not bar a Party from contesting the results of any underlying audit. Each Party
shall bear the full cost of any audit the Party initiates.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

 

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

5.1RHSC Representations and Warranties. RHSC hereby represents and warrants, on
behalf of itself and its Affiliates, that:

 

(a)it is duly organized and validly existing under the laws of its jurisdiction
of incorporation, and has the full corporate power and authority to enter into
this First Amended Agreement and to carry out the provisions hereof and thereof,
and the person executing this First Amended Agreement on its behalf has been
duly authorized to do so by all requisite corporate action;

 

(b)it and each Affiliate is duly licensed and certified to perform its
obligations under this First Amended Agreement, to the extent applicable;

 

(c)this First Amended Agreement is legally binding upon it and upon its
successors, heirs and permitted assigns, and is enforceable in accordance with
its terms;

 

(d)the execution, delivery and performance of this First Amended Agreement and
the obligations hereunder and thereunder by it does not conflict with any
agreement, instrument or understanding, oral or written, now existing or to be
entered into during the term of this First Amended Agreement, to which it or an
Affiliate is a party or by which it or an Affiliate is a party or by which it or
an Affiliate may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it or an Affiliate;

 

(e)it has taken the appropriate legal and/or contractual steps to ensure that
its employees and/or contractors comply fully with the terms of this First
Amended Agreement.

 

5.2Interleukin Representations and Warranties. Interleukin hereby represents and
warrants that:

 

(f)it is duly organized and validly existing under the laws of its jurisdiction
of incorporation, and has the full corporate power and authority to enter into
this First Amended Agreement and to carry out the provisions hereof and thereof,
and the person executing this First Amended Agreement on its behalf has been
duly authorized to do so by all requisite corporate action;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

 

 

(g)it is duly licensed and certified to perform its obligations under this First
Amended Agreement;

 

(h)this First Amended Agreement is legally binding upon it and upon its
successors, heirs and permitted assigns, and is enforceable in accordance with
its terms; and

 

(i)the execution, delivery and performance of this First Amended Agreement and
the obligations hereunder and thereunder by it does not conflict with any
agreement, instrument or understanding, oral or written, now existing or to be
entered into during the term of this First Amended Agreement, to which it is a
party or by which it is a party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it.

 

SECTION 6 

THIRD PARTY INFRINGEMENT

 

6.1Infringement Notice. In the event RHSC or Interleukin becomes aware of any
possible infringement of any Licensed Technology relative to the effectuation of
this First Amended Agreement (an “Infringement”), such Party shall promptly
notify the other Party and provide it with all details of such Infringement of
which it is aware (each, an “Infringement Notice”).

 

6.2Enforcement. Interleukin shall have the right and option, at its discretion,
to address any such Infringement of the Licensed Technology, which may include
the institution of legal proceedings or other action. Unless RHSC was the
proximate cause of any such Infringement, and in such event only to the extent
to which RHSC was the proximate cause, Interleukin shall bear its own costs
relative to any such enforcement action.

 

6.3Recoveries. Any amounts recovered pursuant to this Section with respect to
Licensed Technology, whether by settlement or judgment, shall be allocated in
the following order: (i) first, to reimburse Interleukin and RHSC for their
reasonable out-of-pocket expenses in making such recovery (which amounts shall
be allocated pro rata according to such expenses if insufficient to cover the
totality of such expenses); and (ii) one hundred percent (100%) to Interleukin.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

 

 

SECTION 7

TERM AND TERMINATION

 

7.1Term. This First Amended Agreement shall remain in full force and effect for
three (3) years from February 25, 2013 (“Term”), unless terminated earlier
pursuant to Section 7.2.

 

7.2Termination. This Agreement can be terminated by:

 

(a)the mutual written agreement of the Parties;

 

(b)either Party becoming the subject of any voluntary or involuntary bankruptcy
or other insolvency, liquidation or other similar proceeding, or making any
composition or arrangement for the benefit of its creditors, or having a
receiver, administrative receiver, liquidator or administrator appointed over
all or any part of its assets or business; or

 

(c)in the event of a breach of this First Amended Agreement, which remains
uncured by the non-breaching Party for a period of thirty (30) days from receipt
of notice to effect a cure of the breach.

 

7.3Effect of Termination; Rights and Obligations. In the event that this First
Amended Agreement expires or is terminated by either Party pursuant to Section
7.2, all further rights and obligations of the Parties under this First Amended
Agreement shall terminate immediately, without any further action required by
either Party. Notwithstanding the foregoing, the expiration or termination of
this First Amended Agreement by either Party will not affect the rights and
obligations of the Parties accrued prior to the termination date. Sections 3.7,
7.3, 8, 9 and 10 shall survive the expiration or termination of this First
Amended Agreement.

 

SECTION 8

DISPUTE RESOLUTION

 

In the event that any dispute relating to this First Amended Agreement arises
between Interleukin and RHSC, either Party may, by written notice, call a
meeting regarding the dispute to be attended by executive officers of each Party
who shall attempt in good faith to resolve the dispute. If the dispute cannot be
resolved through executive negotiation as described in the preceding sentence
within thirty (30) days from the date of the initial notice, and if any Party
wishes to pursue the dispute, the dispute shall be submitted to binding
arbitration in accordance with the rules of the American Arbitration Association
for commercial arbitration. In no event may the arbitration be initiated more
than one year after the date one Party gave written notice of the dispute to the
other Party. The arbitrators shall have no power to award any punitive damages
or exemplary damages or to ignore or vary the terms of this First Amended
Agreement and shall be bound by the laws of the Commonwealth of Massachusetts,
without regard to provisions relating to the conflict of laws. Each Party
acknowledges that it is knowingly and voluntarily waiving its right to judicial
action (except to enforce the decision of the arbitrator(s)) and to a trial by
jury, and that all arbitration proceedings shall be exclusively between the two
Parties to this First Amended Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

 

 

SECTION 9

INDEMNIFICATION

 

9.1Indemnification by RHSC. RHSC will indemnify and hold harmless Interleukin,
its affiliates and their respective directors, officers, employees and agents
(“Interleukin Indemnities”) from and against all losses, liabilities, damages
and expenses, including reasonable attorneys' fees and costs (collectively,
“Liabilities”), arising out of (a) the breach of any representation, warranty,
or covenant by RHSC under this First Amended Agreement; (b) the use by RHSC of
any Interleukin Confidential Information not permitted hereunder; or (c) the
gross negligence or willful misconduct of RHSC. The obligation to indemnify
pursuant to this Section 9.1 will continue so long as a cause of action giving
rise to the right of indemnification may be brought by the Interleukin
Indemnities.

 

9.2Indemnification by Interleukin. Interleukin will indemnify and hold harmless
RHSC, its Affiliates and their respective directors, officers, employees and
agents (“RHSC Indemnities”) from and against all Liabilities, arising out of (a)
the breach of any representation, warranty or covenant by Interleukin under this
First Amended Agreement; (b) the use by Interleukin of any RHSC Confidential
Information not permitted hereunder; or (c) the gross negligence or willful
misconduct of Interleukin. The obligation to indemnify pursuant to this Section
9.2 will continue so long as a cause of action giving rise to the right of
indemnification may be brought by the RHSC Indemnitees.

 

SECTION 10

GENERAL PROVISIONS

 

10.1Nature of Relationship. The Parties will perform all the work under this
First Amended Agreement as independent contractors. The Parties are not agents,
employees, partners, representatives or joint venturers. Nothing in this First
Amended Agreement will be construed to give either Party the power or authority
to act or make representations for, or on behalf of, or to bind or commit the
other Party.

 

10.2Publicity. Neither Party will use the name of the other Party in connection
with any products, promotion, or advertising without the prior written consent
of the other Party.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

 

 

10.3Governing Law. This First Amended Agreement will be construed in accordance
with, and all the rights, powers and liabilities of the Parties hereunder will
be governed by the laws of the Commonwealth of Massachusetts without reference
to its conflict of law rules.

 

10.4Force Majeure. Neither Party shall be liable nor be able to terminate this
contract for any failure to perform hereunder where such failure is proximately
caused by a Force Majeure Occurrence. A "Force Majeure Occurrence" shall mean an
occurrence beyond the control and without the fault or negligence of the party
affected and which by exercise or reasonable diligence the said party is unable
to prevent or provide against. Without limiting the generality of the foregoing,
force majeure occurrences shall include: acts of nature (including fire, flood,
earthquake, storm, hurricane or other natural disaster), war, invasion, acts of
foreign combatants, terrorists acts, military or other usurped political power
or confiscation, nationalization, government sanction or embargo, labor disputes
of third parties to this contract, or the prolonged failure of electricity or
other vital utility service. Any Party asserting Force Majeure as an excuse to
performance shall have the burden of proving proximate cause, that reasonable
steps were taken to minimize the delay and damages caused by events when known,
and that the other Party was timely notified of the likelihood or actual
occurrence which is claimed as grounds for a defense under this clause.

 

10.5Entire Agreement. This First Amended Agreement sets forth the entire
agreement and understanding of the Parties relating to the subject matter hereof
and thereof and supersedes and merges all prior discussions and agreements
between them prior to the Effective Date including the Initial Preferred
Participation Agreement (which shall be of no further effect).

 

10.6Nonwaiver. The waiver of either Party of any breach of any provision of this
First Amended Agreement shall not operate as a waiver of any subsequent breach
of the same or any other provision.

 

10.7Severability. Any provision of this First Amended Agreement that is
unlawful, invalid, or unenforceable in any situation in any jurisdiction shall
not affect the validity or enforceability of the remaining provisions of this
Agreement or the lawfulness, validity, or enforceability of the offending
provision in any other situation or jurisdiction.

 

10.8Modifications and Amendments. No modification or amendment to this First
Amended Agreement or any waiver of any rights or obligations under this
Agreement will be effective unless in writing and signed by representatives of
both RHSC and Interleukin.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

 

 

10.9Assignment. Neither RHSC nor Interleukin may assign any rights or delegate
any duties under this First Amended Agreement without the other Party's prior
written consent, not to be unreasonably withheld, and any attempt to assign or
delegate such rights or duties without that consent shall be void; provided,
however, that either Party may, without such consent, assign any rights and
obligations hereunder to any Affiliate or in connection with the transfer or
sale of all or substantially all of its business relating to the subject matter
hereunder, or in the event of its merger or consolidation or change in control
or similar transaction. Any permitted assignee will assume all obligations of
its assignor under the corresponding assignment.

 

10.10Notices. Any notices given pursuant to this First Amended Agreement will be
in writing and delivered personally, by first-class mail or nationally
recognized overnight courier service, postage prepaid, or by facsimile addressed
to the Parties as follows:

 

  To Interleukin: Interleukin Genetics, Inc.     135 Beaver Street     Waltham,
MA  02452     Attention: Kenneth Kornman     Facsimile: 781-394-0720        
With a Copy to Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.     One Financial
Center     Boston, MA  02111     Attention:  Brian Keane, Esq.    
Facsimile:  617-542-2241         To RHSC: Renaissance Health Services
Corporation     4100 Okemos Road, Okemos, Michigan 48864     Attention:  General
Counsel/Legal Department     Facsimile:  517.347.5433

 

Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 4:30 p.m. (Eastern Standard time), (b) the
date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 4:30 p.m. (Eastern Standard time) on any date and earlier
than 11:59 p.m. (Eastern Standard time) on such date, (c) three (3) Business
Days after deposit in the United States mail, (d) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(e) upon actual receipt by the party to whom such notice is required to be
given.

 

10.11Counterparts. This First Amended Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. The Parties further agree
that signatures exchanged via electronic mail or facsimile shall have full force
and effect to bind the Parties as if originals.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their
respective duly authorized officers or agents on the dates first set forth
above.

 

INTERLEUKIN GENETICS, INC.   RENAISSANCE HEALTH       SERVICES CORPORATION      
    By: /s/ Kenneth S. Kornman   By: /s/ Jed Jacobson           Name: Kenneth
Kornman   Name: Jed Jacobson           Title: Chief Executive Officer   Title:
Chief Scientific Officer, Sr. VP

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

 